           Case1:19-cv-07159-CM
          Case  1:19-cv-07159-CM Document
                                  Document20-1
                                           22 Filed
                                               Filed09/11/20
                                                     07/30/20 Page
                                                               Page11of
                                                                      of22




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

MDC S.p.A, d/b/a                                 )
MASSIMODECARLO,                                  )
                                                 ) CIVIL ACTION NO.: 1:19-cv-7159
                    Plaintiff,                   )
against                                          )               USDCSDNY
                                                 )               DOCUMENT
DAVID SHUMAN,                                    ~                      I ELECTRONICALLYFILED
                    Defendant.                   )
                                                                        ! DOC #:              t,
                                                                        !IJATE FILED: 111 /Jo~ I l
                                AMENDED CASE MANAGEMENT PL                                               .J
         The Court' s Case Management Plan filed on December 5, 2019 is amended as follows :

         1. All discovery, including expert discovery, shall be completed on or before December
            31, 2020. PLEASE NOTE: the phrase "all discovery including expert discovery" means
            that the parties must select and disclose their experts' identities and opinions, as
            required by Fed. R. Civ. P. 26(a)(2)(B), well before the expiration of the discovery
            period. Expert disclosures confirming with Rule 26 must be made no later than the
            following dates: Plaintiff(s) expert report(s) by October 9, 2020; Defendants(s) expert
            report(s) by November 6, 2020;

         2. Judge McMahon' s Rules governing electronic discovery apply automatically to this
            case. The parties must comply with those rules unless they supercede it with a consent
            order. The text of the order will be found at www.nysd.uscourts.gov.

         3. Discovery disputes in this case will be resolved by the assigned Magistrate Judge, who
            is Judge Freeman. The first time there is a discovery dispute that counsel cannot resolve
            on their own, notify Judge McMahon' s Chambers by letter and she will sign an order
            referring your case to the Magistrate Judge for discovery supervision. Thereafter, go
            directly to the Magistrate Judge for resolution of discovery disputes; do not contact
            Judge McMahon. Discovery disputes do not result in any extension of the discovery
            deadline or trial-ready date, and Judge Mc Mahon must approve any extension of the
            discovery deadline in on-pro-se cases. The Magistrate Judge cannot change discovery
            deadlines unless you agree to transfer the case to the Magistrate Judge for all purposes.
            Judge McMahon does not routinely grant extension so counsel are warned that if they
            wait until the last minute to bring discovery disputes to the attention of the Magistrate
            Judge, they may find themselves precluded from taking discovery because they have
            run out of time.

         4. A joint pre-trial order in the form prescribed in Judge McMahon's individual rules,
            together with all other pre-trial submissions required by those rules (not including in
            limine motions). Shall be submitted on or before February 12, 2021. Following
            submission of the joint pre-trial order, counsel will be notified of the date of the final


{Client/085606/3/02149939.DOCX; I }
            Case1:19-cv-07159-CM
           Case  1:19-cv-07159-CM Document
                                   Document20-1
                                            22 Filed
                                                Filed09/11/20
                                                      07/30/20 Page
                                                                Page22ofof22




              pre-trial conference. In limine motions must be filed within five days of receiving
              notice of the final pre-trial conference; responses to in limine motions are due five days
              after the motions are made. Cases may be called for trial at any time following the final
              pre-trial conference.

         5. No motion for summary judgment may be served after the date the pre-trial order is
            due. The filing of a motion for summary judgment does not relieve the parties of the
            obligation to file the pre-trial order and other pre-trial submissions on the assigned
            date.

          6. The parties may at any time consent to have this case tried before the assigned
             Magistrate Judge pursuant to 28 U.S.C. Section 636(c).

          7. This scheduling order may be altered or amended only on a showing of good cause that
             is not foreseeable at the time this order is entered. Counsel should not assume that
             extensions will be granted as a matter of routine.

Dated: July 29, 2020

On consent of the parties:

BECKERLLC                                        TARTER KRINSKY & DROGIN LLP
Attorneys for Plaintiff                          Attorneys for Defendant


                                                          sl L llYtdcv S. Rotht
By:                                              By: _ _ _ _ _ _ _ _ _ _ _ _ __
    -------------
         David J. Sprong                                    Linda S. Roth
2 Park A venue , Suite 2006                      1350 Broadway
New York, NY 10016                               New York, NY 10018
(212) 390-8407                                   (212) 216-8000
disrpong@becker.legal                            lroth@tarterkrinsky.com



                                                 SO ORDERED:




                                                 HON. COLLEEN MCMAHON
                                                 UNITED STA TES DISTRICT JUDGE




{Client/08 5606/3/021 49939.DOCX; I }            2
